AMENDED AND RESTATED
SUPPLEMENTAL BENEFIT AGREEMENT


 
This Amended and Restated Supplemental Benefit Agreement (the “Agreement”) is
made and entered effective as of December 4, 2006 by and between Rural Telephone
Finance Cooperative, a District of Columbia cooperative corporation (“RTFC”) and
Sheldon C. Petersen (the “Executive”) in order to amend, restate and clarify the
Supplemental Benefit Agreement previously entered into by and between RTFC and
the Executive (the “Existing Agreement”).
 
 
WHEREAS, RTFC and the Executive desire to memorialize their mutual understanding
that under the Existing Agreement, pursuant to which RTFC retained the Executive
to provide services as its Chief Executive Officer, both RTFC and the Executive
intended that the Executive function as an independent contractor, and not as an
employee, of RTFC; and
 
 
WHEREAS, the Executive has, in fact, continually performed as an independent
contractor, and not as an employee, of RTFC under terms of the Existing
Agreement; and
 
 
WHEREAS, the RTFC and the Executive wish to amend and restate the Existing
Agreement in order to remove any ambiguity with respect to the matters set forth
above;
 
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the parties hereby
agree as follows:
 
 
1.   Service.  Subject to and upon the terms and conditions herein provided,
RTFC hereby agrees to retain the Executive and the Executive hereby agrees to
provide services to RTFC for the Term of Service, as defined in Section 3
hereof.  The Executive is not required to provide services on RTFC premises,
unless specifically requested by RTFC, and shall exercise his own discretion in
determining the number of hours required to fulfill his responsibilities
hereunder.
 
 
2.   Position and Responsibilities. During the Term of Service hereunder, the
Executive shall be retained as an independent contractor to provide services as
the Chief Executive Officer of RTFC, or in such other senior executive capacity
or capacities as may be mutually satisfactory to the Executive and RTFC.  The
Executive will provide services as the senior officer of RTFC, reporting only to
the Board of Directors of RTFC (the “Board”).  In fulfilling his
responsibilities hereunder, the Executive shall have discretionary authority
customarily granted to an executive of similar status, including but not limited
to hiring decisions, work hours, resource allocation and the like.
 
 
3.   Term of Service.  The Term of Service under this Agreement shall commence
as of July 22, 2004, and shall terminate on February 28, 2009 unless earlier
terminated as provided in Section 5 below or extended as provided in the
following sentence (the “Term of Service”).  The Term of Service shall
automatically be extended on March 1, 2009 and each subsequent March 1 for an
additional year unless, not later than 6 months prior to any such date, either
party to this Agreement shall have given written notice to the other party that
he or it does not wish to extend or further extend the Term of Service.
 
 
 

--------------------------------------------------------------------------------

 
 
4.   Compensation. RTFC has created, on its books of account, a deferred
compensation account with respect to the Executive (the “Account”).  As of March
1, 1995, and on January 1 of each year thereafter, RTFC has credited the Account
in the amount of $30,000.  Each year thereafter during the Term of Service, RTFC
shall make a similar credit.  Except as provided in Section 5 below, the balance
in the Account shall be deemed to be credited with interest annually on December
31st of each year during the Term of Service at a rate equal to the effective
cost to RTFC’s affiliate corporation, the National Rural Utilities Cooperative
Finance Corporation (CFC), for 20 year Medium Term Notes computed at the time of
each annual deposit.  RTFC shall provide an alternative investment mechanism
whereby the opportunity to earn a higher rate of return could be offered, if at
Executive’s option, such an alternative were requested.  RTFC shall not be
required to create a separate account or any reserve of cash or investments in
connection with its obligations with respect to this Account and the Executive
will have the status of a general creditor of RTFC with respect to any
compensation to be provided under this Agreement.
 
 
5.    Payments to the Executive Upon Termination of Service.
 
 
5.1     Termination by RTFC.
 
 
  (a)    RTFC shall have the right to terminate the Executive’s service at any
time with or without “Cause” as defined in Section 5.6.  If, during the Term of
Service, RTFC terminates the service of the Executive under this Section 5
without Cause, the Term of Service shall terminate immediately thereafter;
provided, however, that:
 
 
(i) the Account will be deemed to be continued in effect for the lesser of (A) a
period of 12 months or (B) the remaining period of the Term of Service prior to
such termination (but in no case less than 6 months) (the “Extended Period”) and
all credits described in Section 4 shall continue to be made;
 
 
(ii) if the end of the Extended Period occurs on other than a December 31st,
RTFC shall further credit the Account with simple interest for the period from
January 1 to the end of the Extended Period at the same rate that was used to
credit interest on the prior December 31st; and
 
 
(iii) within 15 days after the end of the Extended Period, RTFC will pay to the
Executive in a single lump sum an amount equal to the balance in the Account at
the end of the Extended Period after the additional credit described in (ii)
above has been made.
 
 
   (b)   If during the Term of Service, RTFC terminates the service of the
Executive for “Cause”, as defined below, the Term of Service shall terminate
immediately thereafter, and the Executive shall not be entitled to any payment
with respect to the Account.
 
 
5.2           Termination by the Executive. The Executive has the right to
terminate his service hereunder at any time during the Term of Service upon not
less than 90 days prior written notice to RTFC.  If during the Term of Service
the Executive terminates his service with RTFC, the Term of Service shall
terminate immediately, and RTFC shall pay the Executive such compensation as is
set forth in Section 5.1(a).
 
 
 

--------------------------------------------------------------------------------

 
 
5.3           Disability. In the event of the termination of the Executive’s
service by reason of “Disability”, as defined below, during the Term of Service,
RTFC shall pay the Executive the amount described in Section 5.1(a).
 
 
5.4           Death.  In the event of the termination of the Executive’s service
by reason of death during the Term of Service, RTFC shall pay the Executive’s
Designated Beneficiary the amount described in Section 5.1(a).
 
 
5.5           Expiration of Term.  In the event of the termination of the
Executive’s service by reason of the completion of the Term of Service without
further extension as described in Section 3, within 15 days from the expiration
of the Term of Service RTFC shall pay to the Executive an amount equal to the
Account balance, after the additional credit described in Section 5.1(a) above
as if the February 28th date were the end of the Extended Period.
 
 
5.6        Definitions.
 
 
(a)           “Cause”. For purposes of this Agreement, Cause shall mean (i) the
willful and continued failure by the Executive, as determined in good faith by
two-thirds of the members of the Board (after notice to the Executive and
providing the Executive an opportunity to meet with the Board), to perform his
duties under this Agreement or comply with written policies of RTFC, or (ii)
willful conduct materially injurious to RTFC or to an affiliate of RTFC or (iii)
conviction of a felony involving moral turpitude provided, however, that any act
or omission by the Executive shall not fall within the scope of this Section
5.6(a)(i) and (ii) if it was done or omitted to be done by the Executive in good
faith and with a reasonable belief that such action or omission was in the best
interests of RTFC.
 
 
(b)           “Disability”. For purposes of this Agreement, Disability shall
mean that the Executive has not performed his full-time duties with RTFC for
three consecutive months as a result of his incapacity due to physical or mental
illness and within thirty (30) days after written notice of termination is given
to the Executive he shall not have returned to the full-time performance of his
duties hereunder.
 
 
(c)           “Designated Beneficiary”.  For purposes of this Agreement the
Designated Beneficiary shall be any person designated by the Executive in a
written instrument signed by the Executive and delivered to RTFC to be the
beneficiary of payments to be made by RTFC hereunder upon the death of the
Executive if such person survives the Executive.  Any Designated Beneficiary may
be changed by the Executive at any time or times by a written instrument signed
by the Executive and delivered to RTFC.  If no Designated Beneficiary survives
the Executive, the Designated Beneficiary shall be the estate of the Executive.
 
 
6.   Relationship of the Parties
 
 
6.1           Independent Contractor. Executive understands and agrees that in
the performance of this Agreement he is acting as an independent
contractor.  Executive will perform the requested services, under the general
direction of the RTFC, but he will determine, in his reasonable discretion, the
manner and means by which the services, are accomplished, subject to the
requirement that he shall at all times comply with applicable law and proper
business practices and meet accepted professional and industry standards.
 
 
 

--------------------------------------------------------------------------------

 
 
6.2   Employment Taxes and Benefits. As an independent contractor, Executive has
the responsibility and agreement to file all returns required by law and at all
times to abide by applicable federal, state, and local law requirements,
assuming sole liability for all self-employment and income taxes due on income
earned pursuant to this Agreement.  The RTFC will not treat Executive as an
employee, with respect to performance under this Agreement, for federal, state
or local tax purposes or otherwise.  The RTFC will not be responsible for
payment of workers’ compensation insurance or unemployment compensation or
disability insurance, or for withholding or paying employment-related taxes
based on services provided under this Agreement.  Executive acknowledges that he
is not entitled to any rights or benefits (including, but not limited to,
vacation and insurance) to which the RTFC employees may be entitled.  Executive
agrees to indemnify and hold the RTFC harmless from any liabilities, claims or
actions relating to employment taxes or benefits.
 
 
7.           No Mitigation. RTFC agrees that if the Executive’s service is
terminated during the Term of Service, the Executive is not required to attempt
in any way to reduce the amounts payable to the Executive by RTFC under this
Agreement.  Further, the amount or nature of any payment to be paid to or with
respect to the Executive shall not be reduced by any compensation earned by the
Executive as a result of any employment, by retirement benefits, or offset
against any amount claimed to be owed by the Executive to RTFC or any of its
subsidiaries or otherwise.
 
 
8.           Service Information.  The Executive shall not at any time during
his service with RTFC or following termination or expiration of this Agreement,
directly or indirectly, disclose, publish or divulge to any person (except in
the regular course of RTFC’s business or as required by law or regulations), or
appropriate, use or cause, permit or induce any person to appropriate or use,
any proprietary, secret or confidential information of RTFC including, without
limitation, knowledge or information relating to its copyrights, trade secrets,
business methods, the names or requirements of its customers, vendors,
contractors, agents, dealers and distributors or the prices, credit or other
terms extended or granted to any of such persons, all of which the Executive
agrees are and will be of great value to RTFC and shall at all times be kept
confidential.  Upon the termination of the Term of Service hereunder, the
Executive shall promptly deliver or return to RTFC all materials of a
proprietary, secret or confidential nature relating to RTFC together with any
other property of RTFC which may have theretofore been delivered to or may then
be in the possession or control of the Executive.  RTFC and the Executive agree
that the provisions of this Section shall survive the termination of the
executive’s service hereunder.
 
 
9.           Legal Fees and Expenses.  In the event that a claim for payment
under this Agreement is disputed, the executive shall be reimbursed for all
reasonable attorney fees and expenses incurred by the executive in pursuing such
claim, provided that the Executive is successful as to at least part of the
disputed claim by reason of litigation, arbitration or settlement.
 
 
10.           Amendment; Waiver. This Agreement contains the entire agreement of
the parties with respect to the matters set forth herein, and may only be
amended by subsequent written agreement of the parties hereto.  The Existing
Agreement is intended by the parties to be amended and restated in its entirety
by this Agreement, with no provisions thereof surviving, and any other prior
agreements between the Executive and RTFC, whether in writing or not, relating
to terms and conditions of service, are hereby cancelled.  No waiver by RTFC of
any breach by the
 
 
 

--------------------------------------------------------------------------------

 
Executive of any term, condition or provision of this Agreement to be performed
by the Executive shall be deemed a waiver of a similar or dissimilar condition
or provision at the same or prior or subsequent time.
 
 
11.            Binding Effect.  The Executive’s rights and obligations under
this Agreement shall not be transferable by assignment or otherwise, such rights
shall not be subject to commutation, encumbrance, or the claims of the
executive’s creditors, and any attempt to do any of the foregoing shall be null
and void.  The provisions of this Agreement shall be binding upon and inure to
the benefit of the Executive and his heirs, beneficiaries and personal
representatives, and shall be binding upon and inure to the benefit of RTFC and
its successors or assigns.
 
 
12.           Governing Law; Severability. Except as otherwise set forth herein,
this Agreement is governed by and is to be construed and enforced in accordance
with the laws of the State of Virginia without regard to principles of conflicts
of law.  If any provision or portion of this Agreement shall be determined to be
invalid or unenforceable for any reason, in whole or in part, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect to the fullest extent permitted by law.
 
 
13.           Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
 
14.            Headings. The headings contained in this Agreement are for
reference purposes only and shall not be deemed to be part of the Agreement or
to affect the meaning or interpretation of this Agreement.
 
 
15.            Notices. Any notice given to either party hereto shall be in
writing and shall be deemed to have been given when delivered personally or sent
by certified or registered mail, postage prepaid, return receipt requested, duly
and properly addressed to the party concerned at the address indicated below or
to such changed address as party may subsequently give notice of:
 
 
If to RTFC:
 
The Rural Telephone Finance Cooperative
Woodland Park
2201 Cooperative Way
Herndon, Virginia  20171
ATTN:  President
 
If to the Executive:
 
Mr. Sheldon C. Petersen
510 Fortress Circle S.E.
Leesburg, Virginia  20175

 
 

--------------------------------------------------------------------------------

 
 
 
16.            Enforcement of Agreement. The respective rights and obligations
of the parties hereunder shall survive any termination of this Agreement or the
Term of Service for any reason to the extent necessary to obtain the intended
provision of such rights and the intended performance of such obligations.
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
 
RURAL TELEPHONE FINANCE COOPERATIVE
 


 
By:              /s/ H. J. DANDRIDGE III
H. J. Dandridge III, President
 
 
 
/s/ SHELDON C. PETERSEN
Sheldon C. Petersen


 
                                     
                                      

 
 
 